Citation Nr: 1823905	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a foot disorder, to include pes cavus and plantar fasciitis with calcaneal spur.


REPRESENTATION

Veteran represented by:	Stephen D. Gragg, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1991 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In August 2014, the Board denied higher initial ratings for bilateral hearing loss and tinnitus, and a TDIU.  At that time, the Board also remanded the remaining five service connection claims for additional development.

In May 2016, the Board denied service connection for coronary artery disease, hypertension, COPD and emphysema.  At that time, the Board also remanded the plantar fasciitis claim for additional development, and other claims for the issuance of a statement of the case (SOC).  

An SOC was issued in September 2016.  An appeal was not perfected as to these issues; thus, the plantar fasciitis claim is the sole remaining claim on appeal.


FINDING OF FACT

The Veteran does not have pes cavus and his plantar fasciitis with calcaneal spur is not related to service.



CONCLUSION OF LAW

The criteria for service connection for a foot disorder, including plantar fasciitis with calcaneal spur and pes cavus, have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.


Analysis

First, the Veteran's service treatment records (STRs) include a March 1991 entrance examination noting the existence of mild pes cavus.  Thus, for the specific foot disorder of pes cavus, the issue is one of possible service aggravation.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  For any other foot disorder, such as plantar fasciitis, the Veteran is presumed to have been in sound condition when he entered service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The STRs also includes an October 1993 separation examination.  The Veteran denied any foot problems and the feet portion of the examination was normal, including no notation of pes cavus.

A September 2014 VA examination was conducted by a nurse practitioner pursuant to the Board's August 2014 remand.  The diagnosis was plantar fasciitis and calcaneal spurs.  The Veteran reported remembering having some foot problems in service and that in the years after service, his foot pain increased.  Pain in his heels had onset in 2009 or 2010.  The Veteran first sought medical treatment outside VA.  However, he did not provide VA with the information or authorization necessary to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street and that Veterans should provide information or materials relevant to their claim to VA so that VA may assist in development of the claim).  

First, in regard to pes cavus, the September 2014 VA examiner's report makes clear that the current disabilities are plantar fasciitis and calcaneal spurs and that pes cavus was not present.  The examiner explained that, even though mild pes cavus was documented on the entrance examination, there was no similar diagnosis on discharge and the current physical examination did not reveal pes cavus.  The Board finds this evidence persuasive as to whether the Veteran currently has pes cavus.  The evidence shows that he does not have this foot disorder, regardless of its notation at entrance.  Without sufficient evidence showing a current disability of pes cavus, service connection is not warranted for that specific foot disorder.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The second opinion the September 2014 VA examiner gave was that plantar fasciitis and calcaneal spurs were less likely than not related to service because STRs showed no objective evidence of this complaint and that there was no reported treatment in the first years after service.  In offering this opinion, the examiner did not adequately consider the Veteran's June 2014 Board testimony.  In the hearing, the Veteran testified that, when he went in for back problems during service, he also mentioned his feet problems.  However, he was told that the surgery schedule made it take so long that he would be out of the Army before he was schedule.  The Veteran testified that he was afforded other options for care, but did not pursue them.  Although, the Veteran's STRs do not show treatment for his feet, they do show treatment for back problems.

As a result, the Board sought an expert medical opinion from a podiatrist from the Veterans Health Administration (VHA) under 38 C.F.R. § 20.901(a).  The opinion was received in January 2018 from a podiatrist at a VA Medical Center who is also a Diplomate of the American Board of Foot and Ankle Surgery.  Thus, the opinion was provide by a doctor with great expertise on the matter.

The VHA podiatrist noted that the most common etiology of plantar fasciitis is pronation at the subtalar joint which causes the excessive pull of the plantar fascia due to the medial arch collapsing during standing and walking.  He then associated the calcaneal spur with the plantar fascial pain, noting that 39 percent of those with a calcaneal spur in a study had plantar fascial pain.  It seems that the podiatrist was saying that these two conditions are linked to each other-i.e., the spur is the cause of the plantar fascial pain/plantar fasciitis.  Based on his review of the claims file and medical literature noted above, the podiatrist gave the opinion that the Veteran's plantar fasciitis with calcaneal spur was less likely than not related to service.  The opinion cited to multiple supporting medical references.

The Board finds that the Veteran's current plantar fasciitis with calcaneal spur is not related to service.  The January 2018 VHA expert medical opinion is the most persuasive evidence of record.  The podiatrist noted the cause of the current problems with citation to medical literature and did not indicate that this would have been due to running or marching during service.  Thus, the Board finds that the most probative evidence of record demonstrates that the Veteran's plantar fasciitis with calcaneal spur is not related to service.  As such, the nexus element with respect to this aspect of the claim is not established.

In sum, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a foot disorder, including plantar fasciitis with calcaneal spur and pes cavus, is not warranted.


ORDER

Service connection for a foot disorder, including plantar fasciitis with calcaneal spur and pes cavus, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


